Citation Nr: 1310152	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  04-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for service-connected alopecia areata. 

2.  Entitlement to an extraschedular evaluation for service-connected alopecia areata.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to February 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and his spouse testified before the undersigned at a videoconference hearing in September 2006.  A transcript of the hearing is of record.

In November 2006 and September 2007, the Board remanded the case to the RO for further development.  

In a May 2008 decision, the Board denied the claim of a disability rating in excess of 50 percent for alopecia areata.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 memorandum decision, the Court vacated the Board's May 2008 decision and remanded the issue to the Board.

The issue of entitlement to an extraschedular evaluation for alopecia areata is REMANDED to the Department of Veterans Affairs RO.


FINDING OF FACT

The Veteran's alopecia areata is manifested by the loss of all body hair; there is no competent evidence demonstrating marked or repugnant deformity of the face, gross distortion of facial features, visible or palpable tissue loss, cicatrization, scarring of any kind, marked discoloration or color contrast due to alopecia areata.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 50 percent for alopecia areata have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Compliant notice was sent in December 2006 and November 2007 letters and the claim was readjudicated in a December 2007 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained private treatment records, afforded the Veteran VA examinations, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating - Alopecia Areata

The Veteran maintains that he is entitled to a disability evaluation greater than 50 percent for his service-connected alopecia areata.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's alopecia areata is rated under Diagnostic Code (DC) 7800 for disfigurement of the head, face and neck.  The schedular criteria for evaluating diseases of the skin have been revised during the pendency of this appeal, effective August 30, 2002.  See 67 Fed. Reg. 49590 -49599 (July 31, 2002).  Because this change took effect during the pendency of the Veteran's appeal, both the former and revised criteria will be considered in evaluating the Veteran's service-connected alopecia areata.  

With respect to the regulatory amendments, a January 2004 statement of the case provided the Veteran with the rating criteria in effect for diseases of the skin both prior to and as of August 30, 2002.  Moreover, the RO considered the Veteran's service-connected alopecia areata under both applicable sets of regulations.  Therefore, there is no prejudice in the Board considering the regulation changes in adjudicating the Veteran's increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94  (1993).

Prior to August 30, 2002, DC 7800 contemplated a 50 percent evaluation for complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  38 C.F.R. § 4.118 (2002).  When, in addition to tissue loss and cicatrization there is marked discoloration, color contrast or the like, the 50 percent evaluation under DC 7800 may be increased to 80 percent.  Id, Note to DC 7800.

Pursuant to DC 7800 under the regulations effective August 30, 2002, a 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  38 C.F.R. § 4.118 (2007).  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id, Note (1). Untouched color photographs are to be taken into consideration when evaluating under these criteria.  Id, Note (3).

Pursuant to DC 7830 under the regulations effective August 30, 2002, a noncompensable evaluation is assigned for scarring alopecia affecting less than 20 percent of the scalp.  38 C.F.R. § 4.118 (2007).  A 10 percent evaluation is assigned for scarring alopecia affecting 20 to 40 percent of the scalp.  Id.  A 20 percent evaluation is assigned for scarring alopecia affecting more than 40 percent of the scalp.  Id.  

Pursuant to DC 7831 under the regulations effective August 30, 2002, a noncompensable evaluation is assigned for alopecia areata with loss of hair limited to scalp and face.  38 C.F.R. § 4.118 (2007).  A 10 percent evaluation is assigned for alopecia areata with loss of all body hair.  Id.  

Having carefully considered the evidence of record under the rating criteria in effect prior to and subsequent to August 30, 2002, the Board finds that the Veteran is not entitled to an evaluation in excess of 50 percent for his service-connected alopecia areata at any point during the appeal period.  The Veteran's alopecia areata is manifested by total loss of body hair.  There is no evidence of tissue loss, cicatrization, marked discoloration, color contrast or similar deformity.

As noted above, under the rating criteria in effect prior to August 30, 2002, an 80 percent evaluation is warranted if there is marked discoloration or color contrast in addition to tissue loss and cicatrization.  However, upon examination, the November 2007 VA examiner found there to be no tissue loss nor cicatrization over the areas of the Veteran's body affected by alopecia areata.  In addition, the VA examiner noted there to be no marked discoloration or color contrast.  As such, an evaluation in excess of 50 percent is not warranted under the rating criteria in effect prior to August 30, 2002.  See 38 C.F.R. § 4.118, DC 7800 (2002).  

With regards to the rating criteria effective August 30, 2002, the November 2007 VA examination report notes that there is no visible or palpable tissue loss due to the Veteran's alopecia areata, nor is there gross distortion or asymmetry of one, two or three or more features of paired sets of features outlined in Diagnostic Code 7800.  As for scarring, the VA examiner noted that alopecia areata is a non-scarring type of alopecia.  The Board notes that four of the eight characteristics of disfigurement contained in Note (1) of Diagnostic Code 7800 require some form of scarring.  As an 80 percent evaluation requires at least six of the eight characteristics of disfigurement contained in Note (1), a discussion of whether the Veteran suffers from the four characteristics of disfigurement not related to scarring is unnecessary.  Furthermore, DC 7830 is not applicable, as indicated above, the Veteran's alopecia areata is non-scarring.  In addition, while DC 7831 is the diagnostic code specific to alopecia areata, the maximum rating available under that code is 10 percent; thus, a further discussion is unnecessary, as the Veteran is currently rated 50 percent disabling.  

The Board acknowledges the Veteran's statements that his alopecia areata warrants an evaluation greater than 50 percent.  In addition, the Board has taken into consideration photographs submitted by the Veteran, as well as statements received from his employer.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected alopecia areata.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159 (a) (1) and (2).  

As the preponderance of the evidence is against the claim for an increased evaluation for the Veteran's alopecia areata disability, the benefit of the doubt rule does not apply, and the claim for increased evaluation must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 50.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  While there is evidence of economic inadaptability, there is no evidence of unemployability.  The Veteran has reportedly been employed throughout the appeal period.  Hence further consideration of TDIU is not warranted. 


ORDER

Entitlement to a disability evaluation in excess of 50 percent for service-connected alopecia areata is denied.   


REMAND

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b) (1).

During the course of the appeal, the Veteran's alopecia areata disability appears to have caused interference with employment.  The Veteran asserted that since 2000, he has been severely hampered in his ability to do his job as a roofer, due to his service-connected alopecia areata, as he was unable to tolerate sunlight.  In addition, in April 2006 and January 2007 letters, the Veteran's employer, M.L., reported that the Veteran's deteriorating health condition made his performance at the roofing company unacceptable because he was unwilling to go to job sites for several reasons, to include sun exposure which caused skin irritation and damage, as well as bad eye site due to his lack of eyelashes.  Further, the August 2007 VA examiner found the Veteran to be partially impaired from working as a roofer due to intolerance of the sun.  Similarly, the November 2007 VA examiner noted that the Veteran's lack of eyelashes impaired his occupational performance as a roofer.  The RO has not addressed the issue of extraschedular consideration for the service-connected issue on appeal.  

The Board is precluded from assigning an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (19960.  Although the Board may not assign an 
8). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran, M.L., and the aforementioned VA examiners stated that the alopecia areata disability has forced him to curtail his activities at work.  The rating criteria do not contemplate severe pain such as that complained of by the Veteran, that prevents a claimant from performing his chosen profession.

Accordingly, the issue of entitlement to an extraschedular evaluation for the Veteran's service-connected alopecia areata is remanded for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for increased evaluation for alopecia areata to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. 
§ 3.321(b) for consideration of whether extraschedular ratings are warranted.

2.  If the claim is denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


